Citation Nr: 1804572	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  15-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for right shoulder disability for the period prior to January 2014.  

2.  Entitlement to an initial rating in excess of 20 percent for right shoulder disability for the period between January 2014 and November 2015.  

3.  Entitlement to an initial rating in excess of 30 percent for right shoulder disability for the period between November 2015 and January 2016.

4.  Entitlement to an initial rating in excess of 40 percent for right shoulder disability for the period from January 2016.

5.  Entitlement to an initial rating in excess of 20 percent for left shoulder disability for the period prior to January 2016.  

6.  Entitlement to an initial rating in excess of 30 percent for left shoulder disability for the period from January 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's care provider.


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1956 to May 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference Board Hearing.  A transcript of that hearing is of record.





FINDINGS OF FACT

1.  For the period prior to January 2014, the Veteran's right shoulder disability did not manifest as limitation of motion of his right arm to shoulder level; however, there was some evidence of pain on internal rotation and weakened movement.

2.  Even in consideration of his complaints of pain, pain on motion and functional loss, the Veteran's right shoulder disability did not manifest as limitation of motion of his right arm to midway between his side and shoulder level for the period prior to November 2015. 

3.  Even in consideration of his complaints of pain, pain on motion and functional loss, the Veteran's right shoulder disability did not manifest as limitation of motion for his right arm to 25 degrees from his side for the period from November 2015 to January 2016. 

4.  For the period from January 2016, the Veteran has been in receipt of the maximum schedular rating for limitation of motion of the right shoulder; and, there was no evidence that he experienced akylosis of the right shoulder, impairment of the right humerus, or dislocation, nonunion, or malunion of his clavicle and scapula.

5.  Even in consideration of his complaints of pain, pain on motion and functional loss, the Veteran's left shoulder disability did not manifest as limitation of motion for his left arm to 25 degrees from his side for the period prior to January 2016

6.  For the period from January 2016, the Veteran has been in receipt of the maximum schedular rating for limitation of motion of the left shoulder; and, there was no evidence that he experienced akylosis of the left shoulder, impairment of the left humerus, or dislocation, nonunion, or malunion of his clavicle and scapula.


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria initial 10 percent rating, but not greater, for right shoulder disability for the period prior to January 2014 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-5201 (2017).

2.  The criteria for an initial rating in excess of 20 percent for right shoulder disability for the period between January 2014 and November 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-5201 (2017).

3.  The criteria for an initial rating in excess of 30 percent for right shoulder disability for the period between November 2015 and January 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-5201 (2017).

4.  The criteria for an initial rating in excess of 40 percent for right shoulder disability for the period from January 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-5201 (2017).

5.  The criteria for an initial rating in excess of 20 percent for left shoulder disability for the period prior to January 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-5201 (2017).

6.  The criteria for an initial rating in excess of 30 percent for left shoulder disability for the period from January 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by a veteran or on a veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  A veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to a veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.	Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civilian occupations resulting from such diseases and injuries, and the residual conditions.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  Id. § 4.3.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  Id. § 4.31.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017).

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The RO evaluated the Veteran's left and right shoulder disabilities under DC 5003-5201.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is applicable to each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Normal range of motion for the shoulder is from 0 to 180 degrees flexion and abduction, and 0 to 90 degrees of external and internal rotation.  38 C.F.R. § 4.71a, Plate I.  Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the veteran.  Only one extremity may be considered to be major. 38 C.F.R. § 4.69.

Diagnostic Code 5201 provides a 20 percent rating for a major or minor extremity where range of motion is limited to lifting an arm to shoulder level.  Where limitation of the arm is limited to midway between a veteran's side and shoulder level, DC 5201 provides a 30 percent evaluation for a major extremity and a 20 percent evaluation for a minor extremity.  Where limitation of the arm is limited to 25 degrees from the side, DC 5201 affords a 40 percent rating for a major extremity and a 30 percent evaluation for a minor extremity.  Diagnostic Code 5201 does not provide separate ratings for limitations on flexion, extension, abduction and rotation, but rather permits only a single rating for limitation of motion of an arm.  Yonek v. Shinseki, 722 F.3d 1355, 1359 (Fed. Cir. 2013).




II.	Factual Background

The Veteran received a VA examination in December 2012.  The VA examiner diagnosed the Veteran with bilateral shoulder impingement, bilateral mild arthritis in the acromioclavicular joint, and adhesive capsulitis in the left shoulder. The Veteran reported that he experienced flare-ups that varied depending on the frequency and intensity of physical activity.  The range of motion for the Veteran's right arm measured flexion as 0-180 degrees, abduction as 0-180 degrees, and the VA examiner did not observe objective evidence of pain on motion.  He denied "any problems whatsoever with his right arm." However, impingement testing was positive, which denotes pain on internal rotation.  He also had weakened movement of the right.

The range of motion for the Veteran's left arm measured flexion as 0-100 degrees with objective evidence of painful motion at 90 degrees, and abduction as 0-110 degrees with objective evidence of painful motion at 90 degrees.  Repetitive use testing did not impact the Veteran's range of motion, though the VA examiner noted additional functional loss due to less movement than normal, weakened movement, and pain on movement.  The Veteran's left shoulder was painful on palpation.  The Veteran had reduced muscle strength with left arm abduction.  Neither shoulder was ankylosed.  

In December 2013, the Veteran received treatment at a VA medical center.  The Veteran reported increasing problems lifting his arms above his head and reaching them behind his back.  He expressed an interest in physical therapy.  The treating physician ordered an x-ray examination and an orthopedic consultation.

In December 2013, the Veteran received an x-ray examination from a VA medical center.  That examination showed mild degenerative changes in both shoulders.  The radiologist suggests continued routine healthcare for the Veteran.  


In January 2014, the Veteran received an orthopedic examination from a VA medical center.  The orthopedist measured the Veteran's range of motion on flexion as limited 70-75 degrees for the right and left arms.  The Veteran could not relax to permit passive range of motion testing.  The orthopedist noted signs of impingement.  The Veteran received cortisone injections in both shoulders.  While those injections relieved his pain, they created complications for his type II Diabetes Mellitus.

In May 2014, the Veteran received another VA examination.  The VA examiner performed a physical examination, and reviewed the Veteran's VA treatment records and private treatment records.  Based on those analyses, the VA examiner diagnosed the Veteran with bilateral rotator cuff disease, bilateral osteoarthritis, and bilateral impingement.  The Veteran was identified as ambidextrous.  The range of motion for the Veteran's right arm measured flexion as 0-90 degrees, abduction as 0-70 degrees, and pain on motion did not further limit the Veteran's range of motion.  The range of motion for the Veteran's left arm measured flexion as 0-70 degrees, and abduction as 0-70 degrees, and pain on motion did not further limit the Veteran's range of motion.  Repetitive use testing did not limit the Veteran's range of motion for either arm.  The Veteran's shoulder disabilities resulted in functional loss, to include less movement than normal, weakened movement, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, and atrophy from disuse.  Both shoulders were painful on palpation, and the Veteran's movement was bilaterally guarded due to pain.  Neither shoulder was ankylosed.

In December 2014, the Veteran received a VA examination.  The VA examiner performed a physical examination and reviewed the Veteran's VA e-folder and VA treatment records.  Based on those analyses, the VA examiner diagnosed the Veteran with bilateral shoulder impingement, adhesive capsulitis, and degenerative arthritis of the acromioclavicular joint.  The range of motion for the Veteran's right arm measured flexion as 0-90 degrees, abduction as 0-60 degrees, external rotation as 0-20 degrees, and internal rotation as 0-30 degrees.  The VA examiner noted limited range of motion significantly affected shoulder function when the Veteran worked with his hands in any way other than directly in front of his body below chest level.  The range of motion for the Veteran's left arm measured flexion as 0-90 degrees, abduction as 0-90 degrees, external rotation as 0-30 degrees, and internal rotation as 0-80 degrees.  Significant limitations in external rotation limited the Veteran's reaching ability.  Repetitive use testing did not further limit the Veteran's range of motion.  The Veteran described bilateral flairs that occurred two to three times per week and lasted approximately two hours.  The flares on the right side prevented use of his right arm and left flairs were painful without being debilitating.  The Veteran's bilateral shoulder disability made it difficult for him to complete basic hygienic tasks, dress himself, and reach above chest level.  Neither shoulder was ankylosed.

In November 2015, the range of motion for the Veteran's arms was taken during a physical therapy session.  The physical therapist measured the Veteran's passive range of motion with flexion of 0-90 degrees for his right arm and of 0-75 degrees for his left arm.  His active range of motion was more limited:  flexion for his right arm was 0-60 degrees, and flexion for his left arm was 0-70 degrees.  Abduction was limited to 0-45 degrees for both the right and left arms.  The Veteran was given a series of home exercises to perform.

In January 2016, the Veteran received a VA examination.  The VA examiner performed a physical examination, and reviewed the Veteran's VA e-folder, VA treatment records and private treatment records.  Based on those analyses, the VA examiner diagnosed the Veteran with bilateral degenerative rotator cuff disease, bilateral impingement, and bilateral adhesive capsulitis of the acromioclavicular joint.  The range of motion for the Veteran's right arm measured flexion as 0-70 degrees, abduction as 0-25 degrees, external rotation as 0-40 degrees, and internal rotation as 0-30 degrees.  The right shoulder acromioclavicular joint was tender to palpation.  The range of motion for the Veteran's left arm measured flexion as 0-60 degrees, abduction as 0-25 degrees, external rotation as 0-40 degrees, and internal rotation as 0-40 degrees.  Pain was noted on motion, and the left acromioclavicular joint was tender to palpation.  Repetitive use testing further diminished the Veteran's range of motion:  For the right arm, flexion was measured as 0-60 degrees, abduction was measured as 0-30 degrees, external rotation was measured as 0-30 degrees, and internal rotation was measured as 0-40 degrees.  For the left arm, flexion was measured as 0-50 degrees, abduction was measured as 0-40 degrees, external rotation was measured as 0-30 degrees, and internal rotation was measured as 0-30 degrees.  Neither shoulder was ankylosed.  The VA examiner noted that the Veteran's bilateral shoulder disability made it difficult for him to dress himself, put on his coat, and complete tasks that required him to reach behind his back.

In February 2017, the Veteran received a VA examination.  The VA examiner physically examined the Veteran and diagnosed him with left shoulder impingement, bilateral adhesive capsulitis, bilateral degenerative osteoarthritis of the acromioclavicular joint, and bilateral rotator cuff disease.  Measurements for the Veteran's range of motion of the right arm showed flexion of 0-20 degrees, abduction of 0-25 degrees, external rotation of 0-5 degrees, and internal rotation of 0-90 degrees.  Measurements for range of motion for the Veteran's left arm showed flexion of 0-10 degrees, abduction of 0-30 degrees, external rotation of 0-0 degrees, and internal rotation of 0-90 degrees.  The VA examiner noted that the Veteran's very limited bilateral range of motion limited his ability to perform daily tasks and required the use of multiple assistive devices to complete those tasks.  The VA examiner observed pain on motion and palpation of the both acromioclavicular joints.  Pain on palpation was severe enough to prompt the Veteran to withdraw from the VA examiner.  Repetitive use resulted in additional functional loss for the Veteran.  Measurements for the Veteran's range of motion after repetitive use testing of the right arm showed flexion of 0-15 degrees, abduction of 0-15 degrees, external rotation of 0-5 degrees, and internal rotation of 0-90 degrees.  Measurements for range of motion for the Veteran's left arm showed flexion of 0-10 degrees, abduction of 0-25 degrees, external rotation of 0-0 degrees, and internal rotation of 0-90 degrees.  Repeated use over time resulted in increased pain but did not further limit the Veteran's already restricted range of motion.  The VA examiner observed that the Veteran's functional capability was limited by the reduced range of motion in both shoulders.  Constant pain further limited the Veteran's functional capability.  Specifically, he was unable to lift objects above his head without assistive devices, and he was unable to reach behind his back, across his midline, or up to his face without bending forward to meet his hands.  

The VA examiner observed pain in both shoulders on passive range of motion testing.  The VA examiner performed passive range of motion testing for the right and left arms:  Measurements for passive range of motion for the right arm showed flexion of 0-20 degrees, abduction of 0-10 degrees, international rotation of 0-90 degrees, and external rotation of 0-5 degrees.  Measurements for passive range of motion for the left arm showed flexion of 0-20 degrees, abduction of 0-25 degrees, international rotation of 0-90 degrees, and external rotation of 0-0 degrees.

III.	Analysis 

As an initial matter, the Board notes that the Veteran is ambidextrous, thus his more severely disabled extremity will be considered dominate and evaluated as major under the applicable diagnostic codes.  See 38 C.F.R. § 4.69.  From May 7, 2012 to January 8, 2014, the Veteran's left extremity was deemed major because his left shoulder disability was compensable whereas his right shoulder disability was not compensable.  From January 8, 2014 to November 19, 2015, the Veteran's extremities both had ranges of motion limited to shoulder level, and DC 5201 rates both major and minor extremities as 20 percent disabling.  As of November 19, 2015, the Veteran's right extremity has been deemed dominate because it was more disabled than the Veteran's left extremity until January 2016.  In January 2016, the Veteran's shoulders were both evaluated at the maximum rating for limitation of motion for the arm under diagnostic code 5201, with the right shoulder evaluated at 40 percent as the major extremity and the left shoulder evaluated at 30 percent as the minor extremity.

Evaluation of the Veteran's Right Shoulder Disability

Turning to DC 5201, there are four ratings periods to evaluate for the Veteran's right shoulder disability:  from May 7, 2012 to January 8, 2014; from January 8, 2014 to November 19, 2015, and from January 14, 2016 to present.  Based on the VA examinations and VA medical center treatment records discussed above, the Veteran is not entitled to a higher evaluation for any of those four periods.  

Medical evidence for the period prior to January 8, 2014 showed full-range of motion.  There was no evidence on pain on motion (flexion or abduction).  The Veteran even denied having problems with his right shoulder at that time.  However, when he was examined closer, impingement testing, which involves internal rotation of the arm, was positive.  A positive impingement test indicates that there was pain on internal rotation.  The examiner also noted that there was evidence of weakened movement of the right shoulder.  Taking these findings together, and as degenerative changes of the right shoulder were shown, the Board finds that a 10 percent rating for the right shoulder is appropriate for the period prior to January 8, 2014. See DeLuca and 38 C.F.R. § 4.59.  A higher 20 percent rating is not warranted, however.  His range of motion of the shoulder was normal.  

Medical evidence for the period from January 8, 2014 to November 19, 2015 showed right arm flexion to be approximately shoulder height.  Range of motion measurements from December 2014 showed flexion limited to 0-90 degrees and abduction as 0-70 degrees, and pain on motion did not result in further limitations in the Veteran's range of motion.  The Veteran's range of motion was essentially limited at shoulder level, thus the evaluation of 20 percent disabling more closely approximated the Veteran's symptomatology than a rating of 30 percent, for which the Veteran's range of motion would have needed to have been limited to between side and shoulder level.  Accordingly, a rating in excess of 20 percent disabling was not warranted for the period from January 8, 2014 to November 19, 2015.

Medical evidence for the period from November 19, 2015 to January 14, 2016 showed passive right arm flexion of 0-90 degrees and active flexion of 0-60 degrees.  Abduction was limited to 0-45 degrees for the right arm.  The Veteran's range of motion, specifically abduction, was limited to midway between his side and shoulder level.  The 30 percent evaluation more closely approximated the Veteran's symptomatology than a rating of 40 percent evaluation, which would have required range of motion limit to 25 degrees from the side.  Thus, a rating in excess of 30 percent was not warranted for the period from November 19, 2015 to January 14, 2016.



The Board has considered the Veteran's reports of pain and functional loss in his right shoulder.  As summarized above, the examinations of record took into account his complaints of pain when measuring and assessing his range motion.  The fact that he may have had pain in all range of motion testing does not warrant a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (discounting the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially absurd results).  In sum, the evidence shows limitation of motion of the right arm as described above more closely approximates the evaluations provided by the RO than the higher evaluations sought by the Veteran.  Thus, the next higher schedular disability ratings for each of the periods discussed above were not warranted.  See 38 C.F.R. § 4.71a.  In addition, the Veteran's symptomatology has been adequately contemplated by the evaluations under DC 5201 discussed above.

For the period from January 14, 2016, forward, the Veteran has been in receipt of the maximum schedular rating under DC 5201 for loss of motion of the shoulder.  Consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the accompanying case law, are not for application.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). Further, as discussed below, alternative diagnostic codes are inapposite in light of the Veteran's symptomatology.

Evaluation of the Veteran's Left Shoulder Disability

There are two ratings periods to evaluate for the Veteran's left shoulder disability:  from May 7, 2012 to January 14, 2016, and from January 14, 2016 to present.

From May 7, 2012 to January 14, 2016, the Veteran's left shoulder disability was evaluated as 20 percent disabling.  The range of motion measurements from each VA examination support a 20 percent evaluation for the Veteran's left shoulder disability.  As summarized above, none of those examinations showed range of motion limited to midway between the Veteran's side and shoulder level, and the first objective medical evidence supporting a 30 percent evaluation was the January 2016 VA examination.  Therefore, an increased rating from May 7, 2012 to January 14, 2016 was not warranted.

The Board has considered the Veteran's reports of pain and functional loss in his left shoulder.  As discussed with respect to the Veteran's right shoulder disability, the examinations of record took into account his complaints of pain when measuring and assessing his range motion, and that pain does not warrant a higher evaluation.  See Mitchell, 25 Vet. App. at 43.  Because the evaluations provided by the RO accord with the Veteran's symptomatology, the higher evaluations sought by the Veteran were not warranted.  See 38 C.F.R. § 4.71a.  In addition, the Veteran's symptomatology has been adequately contemplated by the evaluations under DC 5201.

As for the period from January 14, 2016, the Veteran's left shoulder disability was evaluated as 30 percent disabling, which was the highest evaluation permitted under DC 5201 for a minor extremity.  It is again noted that tenets of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not applicable due the Veteran receiving the maximum schedular rating for loss of motion.  The Veteran received two VA examinations during that period:  one in January 2016 and one in February 2017.  An evaluation in excess of 30 percent was not warranted based on either examination.  The range of motion measurements for the Veteran's left arm taken in those examinations showed flexion of 0-60 degrees, abduction of 0-25 degrees, external rotation of 0-40 degrees, and internal rotation of 0-40 degrees.  Those measurements-specifically abduction limited to 25 degrees-support a 30 percent evaluation for a minor extremity under DC 5201.  A rating or 40 percent under DC 5201 is not warranted because the Veteran's right shoulder disability was already evaluated as the Veteran's major extremity at 40 percent disabling.  Finally, as discussed below, other diagnostic codes for the shoulder and arm did not apply to the Veteran's left shoulder disability at any time during the periods on appeal.



Evaluations under Other Diagnostic Codes

The Board has considered whether higher ratings could be assigned under alternate diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  The record on appeal does not support evaluating the Veteran's right and left shoulder disabilities under alternate diagnostic codes.  The VA examinations did not identify ankylosis in either shoulder; therefore, DC 5200 is not applicable.  Diagnostic Code 5202 is not applicable because the record is silent as to any impairment of the Veteran's humerus, to include flail shoulder, false flail shoulder, fibrous union, or recurrent shoulder dislocations.  Likewise, DC 5203 is not applicable because the record does not document dislocation, nonunion, or malunion of the clavicle and scapula, and the Veteran's evaluations already exceed the evaluations available under DC 5203.  Lastly, DC 5051, which applies to prosthetic shoulder replacements, is not applicable here because the Veteran has not had shoulder replacement surgery.


ORDER

Entitlement to an initial 10 percent rating, but not higher, for right shoulder disability for the period prior to January 2014 is granted.  

Entitlement to an initial rating in excess of 20 percent for right shoulder disability for the period prior to November 2015 is denied.  

Entitlement to an initial rating in excess of 30 percent for right shoulder disability for the period between November 2015 and January 2016 is denied.

Entitlement to an initial rating in excess of 40 percent for right shoulder disability for the period from January 2016 is denied.

Entitlement to an initial rating in excess of 20 percent for left shoulder disability for the period prior to January 2016 is denied.  

Entitlement to an initial rating in excess of 30 percent for left shoulder disability for the period from January 2016 is denied.



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


